

113 HR 3419 IH: Small Business Fairness in Obamacare Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3419IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt certain small businesses from the employer health insurance mandate and to modify the definition of full-time employee for purposes of such mandate.1.Short titleThis Act may be cited as the Small Business Fairness in Obamacare Act.2.Restrictions on application of employer health insurance mandate(a)Exception for small business concernsSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(F)Exception for small business concernsThe term applicable large employer shall not include any employer which is a small business concern (within the meaning of section 3 of the Small Business Act)..(b)Definition of full-Time employeeSection 4980H(c) of such Code is amended—(1)in paragraph (2)(E), by striking by 120 and inserting by 174, and(2)in paragraph (4)(A), by striking 30 hours and inserting 40 hours.(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.